 



Exhibit 10.23
Stock Option Agreement Amendment
     This Stock Option Agreement Amendment is made as of this ___ 26th___ day of
December, 2006 (this “Amendment”), between AVALON PHARMACEUTICALS, INC., a
Delaware corporation (the “Company”) and GARY LESSING (“Executive” and together
with the Company, the “Parties”).
     WHEREAS, the Company has granted to Executive options to purchase shares of
the Company’s common stock under one or more stock option agreements attached
hereto (each such option agreement being hereinafter referred to as an “Option
Agreement” and each such option awarded thereunder to Executive being
hereinafter referred to as an “Option”); and
     WHEREAS, in consideration of Executive’s continued employment with the
Company, the Parties want to amend the Option Agreements on the terms and
conditions set forth in this Amendment.
     Now, therefore, in consideration of the foregoing, the Parties agree as
follows:
     1. Each Option Agreement is hereby amended to provide that, contingent upon
the achievement or occurrence of any Milestone (as defined below), and
notwithstanding any statement to the contrary contained in any Option Agreement,
following the termination of Executive’s employment with the Company for any
reason (other than for “cause,” as defined in each applicable Option Agreement,
as amended):
          (a) All Options vested as of the date of such termination of
employment (or that shall become vested on account of such termination or that
shall subsequently vest in accordance with paragraph (b) below) shall remain
exercisable for a period of time equal to the lesser of (i) thirty-nine
(39) months following the date of such termination, and (ii) the unexpired term
of such Option as set forth in the applicable Option Agreement (disregarding for
purposes of this clause (ii) any provisions set forth in the applicable Option
Agreement relating to the period of exercise of such Option following the
termination of Executive’s employment with the Company); and
          (b) To the extent any Option Agreement provides for vesting of Options
contingent upon the achievement by the Company or Executive of any “performance
milestone(s)” (i.e., vesting is contingent upon the achievement of certain
specified corporate or individual goals rather than Executive’s continued
employment with the Company for a specified period of time), Executive shall
continue to be entitled to the vesting of such Options in accordance with the
terms of such Option Agreement upon the achievement of such performance
milestones, notwithstanding Executive’s prior termination of employment with the
Company.
     2. As used herein, the term “Milestone” means any one or more of the
following: (A) the continued employment of Executive by the Company from the
date hereof until the one year anniversary of the date hereof (the “Completion
Date”), (B) the closing of an equity financing by the Company with a total
offering size that exceeds $10,000,000 within nine (9)

 



--------------------------------------------------------------------------------



 



months following the date hereof; provided Executive continues to be employed by
the Company through the closing of such financing, or (C) Executive’s employment
is terminated by the Company without “Cause” (as defined in Executive’s
employment agreement, as amended) or Executive terminates his employment with
the Company for “Good Reason” (as defined in Executive’s employment agreement,
as amended) prior to the Completion Date.
     3. To the extent any Options are incentive stock options issued to
Executive in accordance with Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), Executive acknowledges and agrees that the foregoing
amendments shall convert such Options from incentive stock options to
non-qualified stock options which are not intended to meet the requirements of
Section 422 of the Code. Executive expressly consents to the conversion of any
Options that constitute incentive stock options to non-qualified stock options
by virtue of the foregoing amendments to Executive’s Option Agreements.
     4. Except as set forth in this Amendment, the terms and conditions of the
Option Agreements shall remain in full force and effect.
[SIGNATURES ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Stock Option Agreement
Amendment as of the date first set forth above.

            AVALON PHARMACEUTICALS, INC.
      By:   /s/ Kenneth C. Carter     Name:       Title:   CEO and President   
      EXECUTIVE:
      /s/ Gary Lessing       Gary Lessing           

 



--------------------------------------------------------------------------------



 



Attachment A
Option Agreements

          Grant   #   Grant Date   Shares   Price
10/23/2001
  46,875   $3.20
05/03/2002
  12,500   $3.20
10/26/2005
  27,710   $6.00
10/26/2005
  15,833   $6.00
11/30/2005
  28,713   $5.50
11/30/2005
  54,543   $5.50
12/06/2006
  86,185   $3.80
12/06/2006
  26,315   $3.80
 
       
 
  298,674      

 